257 P.3d 39 (2011)
2011 WY 117
Michael Scott CARROLL, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-11-0074.
Supreme Court of Wyoming.
August 10, 2011.

ORDER AFFIRMING THE DISTRICT COURT'S "ORDER REVOKING PROBATION AND JUDGMENT AND SENTENCE"
[¶ 1] This matter came before the Court upon its own motion following notification *40 that appellant has not filed a pro se brief within the time allotted by this Court. In 2009, Appellant pled guilty to one count of sexual abuse of a minor in the third degree. Wyo. Stat. Ann. § 6-2-316(a)(i). The district court imposed a sentence of two to three years, which was suspended in favor of seven years of supervised probation. In 2010, the district court revoked Appellant's probation and imposed the underlying sentence. The "Order Revoking Probation and Judgment and Sentence" was entered on December 28, 2010. Appellant filed this appeal to challenge that order. On May 16, 2011, Appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by appellate counsel, this Court, on June 7, 2011, entered its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order notified Appellant that the district court's December 28, 2010, "Order Revoking Probation and Judgment and Sentence" would be affirmed unless, on or before July 25, 2011, Appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking note that Appellant, Michael Scott Carroll, has not filed a brief or other pleading within the time allotted, the Court finds that the district court's "Order Revoking Probation and Judgment and Sentence" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the district court's December 28, 2010, "Order Revoking Probation and Judgment and Sentence" be, and the same hereby is, affirmed.
[¶ 3] DATED this 10th day of August, 2011.
By the Court:
/s/ Marilyn S. Kite
MARILYN S. KITE
Chief Justice.